As filed with the Securities and Exchange Commission on August 29, 2011 Registration No. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Grizzly Gold Corp. (FKA BCS Solutions, Inc.) (Exact name of Registrant as specified in its charter) Nevada 45-0725238 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification No.) Grizzly Gold Corp. (FKA BCS Solutions, Inc.) 3651 Lindell Road, Suite D269 Las Vegas, Nevada, 89103 Telephone: (702) 932-9959 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Paul Strobel Grizzly Gold Corp. (FKA BCS Solutions, Inc.) 3651 Lindell Road, Suite D269 Las Vegas, Nevada, 89103 Telephone: (702) 932-9959 Facsimile: (702) 943-0233 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all correspondence to: David Lubin, Esq. David Lubin & Associates, PLLC 10 Union Avenue, Suite 5 Lynbrook, New York 11563 Telephone: (516) 887-8200 Facsimile: (516) 887-8250 1 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box:[x] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer □ Accelerated filer □ Non-accelerated filer □ Smaller reporting company x 2 Calculation of Registration Fee Title of Class of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.0001 per share(1) Total Represents common shares currently outstanding to be sold by the selling security holders. The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is listed on the Over-The-Counter Bulletin Board (“OTCBB”) under the symbol “BCSS”. However, our common stock has never traded.Our common stock is not traded on any national exchange and in accordance with Rule 457, the offering price was determined by the last price shares were sold. The selling shareholders may sell shares of our common stock at prevailing market prices or privately negotiated prices. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED , 2011 3 Grizzly Gold Corp. (FKA BCS Solutions, Inc.) 23,900,000 Shares of Common Stock This prospectus relates to the resale of 23,900,000 shares of common stock of Grizzly Gold Corp. (FKA BCS Solutions, Inc.) which are issued and outstanding and held by persons who are shareholders of Grizzly Gold Corp. (FKA BCS Solutions, Inc.) We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities. Our common stock is listed for quotation on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “BCSS.OB”. The prices at which the selling share holders may sell shares will be determined by the prevailing market price for the shares or in negotiated transactions. We will bear all costs relating to the registration of these shares of our common stock. Investing in our securities involves significant risks. See “Risk Factors” beginning on page 3. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. The selling security holders may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is , 2011 4 Table of Contents Page Prospectus Summary 6 Risk Factors 9 The Offering 20 Use of Proceeds 20 Determination of Offering Price 20 Forward Looking Statements 20 Selling Security holders 21 Plan of Distribution 22 Description of Securities 23 Interest of Named Experts and Counsel 24 Description of Business 24 Description of Property 27 Legal Proceedings 32 Market for Common Equity and Related Stockholder Matters 32 Dividend Policy 33 Management’s Discussion and Analysisof Financial Condition and Results of Operations 33 Changes in and Disagreements with Accountants Directors, Executive Officers, Promoters, and Control Persons 37 Director Independence 38 Executive Compensation 38 Security Ownership of Certain Beneficial Owners and Management 40 Certain Relationships and Related Transactions 40 Expenses of Issuance and Distribution 41 Legal Matters 41 Indemnification for Securities Act Liabilities 41 Experts 41 Where You Can Find More Information 42 Financial Statements 43 Information not Required in Prospectus 57 You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. 5 PROSPECTUS SUMMARY As used in this prospectus, references to the “Company,” “we,” “our,” “us,” or “Grizzly” refer to Grizzly Gold Corp. (FKA BCS Solutions, Inc.), unless the context otherwise indicates. The following summary highlights selected information contained in this prospectus. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. Corporate Background Grizzly Gold Corp. (FKA BCS Solutions, Inc.) was incorporated under the laws of the State of Florida on April 21, 2010 under the name "BCS Solutions, Inc."On March 14, 2011 the Board of Directors and majority shareholder of the Company approved a 17 for 1 forward stock split of our issued and outstanding common stock.All references to share and per share amounts have been restated in this prospectus to reflect the split. At a meeting of shareholders held on July 5, 2011, the Company received approval from its shareholders to act on a proposal to change the Company's state of incorporation from Florida to Nevada by the merger of BCS Solutions, Inc. with and into its wholly-owned subsidiary, Grizzly Gold Corp., a Nevada corporation, and to change the name of the Company from “BCS Solutions, Inc.” to “Grizzly Gold Corp." The change of name and jurisdiction became effective on August 1, 2011. On May 1, 2011, the Company executed a property option agreement (the “Agreement”) with Nevada Mine Properties II, Inc. (“NMP”) granting us the right to acquire 100% of the mining interests of a Nevada mineral exploration property currently controlled by NMP, a natural resource exploration company.The property known as the LB/Vixen Property is located in Humboldt County, Nevada and currently consists of 30 unpatented claims (the ‘Property”).Annual option payments and minimum annual exploration expenditures under Agreement that must be paid or incurred by May 1, 2021 are an aggregate $895,000 and $3,200,000 respectively. Grizzly is currently an exploration-stage company as defined by the U.S. Securities and Exchange Commission (“SEC”) and we are in the business of exploring and if warranted, advancing certain unpatented mineral properties to the discovery point where we believe maximum shareholder returns can be realized. 6 We are dependent upon making a gold deposit discovery at the Property for the furtherance of the Company. Should we be able to make an economic find at the Property, we would then be solely dependent upon the Property mining operation for our revenue and profits, if any. The Property claims presently do not have any mineral resources or reserves. There is no mining plant or equipment located within the property boundaries. Currently, there is no power supply to the mineral claims. The probability that ore reserves that meet SEC guidelines will be discovered on an individual hard rock prospect at the Property is undeterminable at this time. A great deal of work is required on the Property before a determination as to the economic and legal feasibility of a mining venture on it can be made. There is no assurance that a commercially viable deposit will be proven through the exploration efforts by us at the Property. We cannot assure you that funds expended on the Property or other properties that we may acquire in the future will be successful in leading to the delineation of ore reserves that meet the criteria established under SEC mining industry reporting guidelines. Current State of Exploration The Property claims presently do not have any mineral resources or reserves. We have begun reviewing the results of the historic drilling and sampling.There is no mining plant or equipment located within the property boundaries. Currently, there is no power supply to the mineral claims. Our planned program includes compilation of all activities to the present with a follow-up reverse circulation drill program.However, this program is exploratory in nature and no minable reserves may ever be found. The Offering Securities offered: 23,900,000 shares of common stock Offering price: The selling security holders will be offering their shares of common stock at a price of $0.10 per share which is based on a private placement financing completed by the Company on May 1, 2011.This is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. Shares outstanding prior to offering: 47,900,000 shares of common stock. 7 Shares outstanding after offering: 47,900,000 shares of common stock. Our sole executive officer and a director currently owns 50.1% of our outstanding shares of common stock.As a result, he has substantial control over all matters submitted to our stockholders for approval. Market for the common shares: There has been no market for our securities. Our common stock is not traded on any exchange or on the over-the-counter market. There is no assurance that a trading market will develop, or, if developed, that it will be sustained. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale. Use of Proceeds: We will not receive any proceeds from the sale of shares by the selling shareholders. Risk Factors: The purchase of shares in this offering pose a substantial risk and consideration of the section entitled “Risk Factors” should be carefully reviewed and considered. Going Concern Considerations: As of April 30, 2011, we incurred a net loss of $26,252 from inception and used cash in operations from inception of $20,376.Our independent auditor has issued a going concern opinion after auditing our financial statements; our ability to continue is dependent on our ability to raise additional capital and our operations could be curtailed if we are unable to obtain required additional funding when needed. 8 Summary Financial Information The following presents our summary financial information for the periods indicated and should be read in conjunction with the information contained in “Management's Discussion and Analysis or Plan of Operations” and our financial statements and related notes appearing elsewhere in this prospectus. Year Ended April 30, 2011 Period from April 21, 2010 (inception) to April 30, 2010 Statement of Operations Data Operating revenues $
